         Case 1:19-cr-00789-PGG Document 252
                                         250 Filed 07/01/20
                                                   06/30/20 Page 1 of 1



             .
... ~~ =
SICHENZIA
ROSS
FERENCELLP
                                                                      June 30, 2020

VIA ECF

Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007                                                                   July 1, 2020

                         Re: United States v. Raymond Parker, et. al.,
                              19 Cr. 789 (PGG) Defendant #20

Dear Judge Gardephe,

I am writing to request permission for Raymond Parker to travel to Virginia for a three-day family
vacation. Specifically, I request that on Friday July 3, 2020, Mr. Parker be allowed to travel from
his home in the District of New Jersey to Virginia Beach, VA, for a short family vacation in
advance of the July 4th holiday. On the morning of Friday July 3, 2020 at approximately 5:00 a.m.,
Mr. Parker would leave his residence with his brother Michael Parker, his partner Nerlie Oscar,
Ms. Oscar’s 5 year-old child and Mr. Parker’s 10 year-old child and travel to a rental home located
at 315 20th Street, Virginia Beach, VA 23451. Mr. Parker and his family will return to the District
of New Jersey sometime in the evening on Monday July 6, 2020.

I have discussed this request with the Government and Pretrial Services Officer Assistant Shawn
Bostic, and they do not object to this request.

If the Court requires any more information, please do not hesitate to reach out to me or my office.

Thank you.

                                                                      Respectfully submitted,


                                                                      __________________________
                                                                      Andrew M. J. Bernstein, Esq.
                                                                      Partner
                                                                      abernstein@srf.law


                        1185 Avenue of the Americas | 37th Floor | New York, NY | 10036
                            T (212) 930 9700 | F (212) 930 9725 | WWW.SRF.LAW
